Although I concur with the majority's decision on Assignments of Error Nos. II, III and V, I respectfully dissent from the majority's opinion on Assignments of Error Nos. I and IV.
First, the case sub judice involves a dissolution of marriage. The parties' separation agreement was incorporated into the trial court's decree of dissolution of marriage. Paragraph 6 of that separation agreement, which deals with the husband's insurance policies and pension- and profit-sharing plans, is in dispute. The referee determined the provisions in Paragraph 6 of the parties' agreement constituted funding for appellee's alimony payments to appellant. The parties did not agree to alter or modify their separation agreement. A court cannot alter or modify alimony or property settlement provisions in a dissolution of marriage decree. McClain v. McClain (1984), 15 Ohio St. 3d 289, 15 OBR 421, 473 N.E.2d 811; Anderson v. Anderson (1984), 13 Ohio App. 3d 194, 13 OBR 242, 468 N.E.2d 784. Since the trial court determined the Paragraph 6 provisions constituted *Page 129 
alimony, the trial court erred in modifying the parties' separation agreement which was incorporated into the dissolution of marriage decree. Consequently, I would reverse and remand the case sub judice on Assignment of Error No. I.
Second, the referee entered a one-sentence finding of fact in support of his recommendation to alter the parties' child visitation agreement. Under Civ. R. 53 a referee's report must contain a sufficient factual statement explaining the basis of his recommendation to enable the trial judge to make a separate independent determination on the issue before the court. Nolte v.Nolte (1978), 60 Ohio App. 2d 227, 14 Ohio Op. 3d 215,396 N.E.2d 807. I find the referee's brief conclusory statement insufficient to permit the trial court to render its own independent judgment on the issue of visitation. Consequently, I would reverse and remand the case sub judice for sufficient findings of fact on the issue of child visitation rights.